          Case 19-18315           Doc 23   Filed 07/08/19   Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MARYLAND
                              (Baltimore Division)
IN RE:                               *
APG SUBS, INC.                       * CASE NO. 19-18315-DER
       EIN: XX-XXXXXXX               *
CRW FOODS, INC.                      * CASE NO. 19-18318-DER
       EIN: XX-XXXXXXX               *
HRK GROUP, INC.                      * CASE NO. 19-18320-DER
       EIN: XX-XXXXXXX               *
RAY’S SUBWAY, INC.                   * CASE NO. 19-18322-DER
       EIN: XX-XXXXXXX               *
SHORE FOODS, INC.                    * CASE NO. 19-18324-DER
       EIN: XX-XXXXXXX               *
                                     * JOINTLY ADMINISTERED
              Debtors                * Chapter 11 Cases under 19-18315-DER
                                     *
*      *      *      *    *    *     *       *     *      *      *     *
                       NOTICE OF CHANGE OF ADDRESS

        APG Subs, Inc.; CRW Foods, Inc.; HRK Group, Inc.; Ray’s Subway, Inc.; and Shore
Foods, Inc., debtors, by their attorney, Marc R. Kivitz, hereby provides corrected addresses
for previously scheduled creditors listed on Schedule D secured debts and Schedule F
unsecured debts. The debtor is not adding any new creditors. The corrected addresses are:

Scott W. Foley, Esquire                       Building 6007 Subway, LLC
Shapiro Sher Guinot Sandler                   2108 Emmorton Park Road, Ste. 203
250 West Pratt Street, 20th Fl.               Edgewood, MD 21040
Baltimore, MD 21201
                                              Delmar Subs, Inc.
BurrKap                                       2108 Emmorton Park Road, Ste. 203
2108 Emmorton Park Road, Ste. 203             Edgewood, MD 21040
Edgewood, MD 21040
                                              BFZ Foods, Inc.
                                              2108 Emmorton Park Road, Ste. 203
                                              Edgewood, MD 21040

                                       /s/ Marc R. Kivitz
                                       Marc R. Kivitz
                                       Trial Bar No. 02878
                                       201 North Charles Street, Suite 1330
                                       Baltimore, MD 21201
                                       (410) 625-2300
                                       Facsimile: (410) 576-0140
                                       mkivitz@aol.com
                                       Attorney for debtor
          Case 19-18315           Doc 23   Filed 07/08/19   Page 2 of 2




                                  CERTIFICATE OF MAILING

        I HEREBY CERTIFY that on this 8th day of July 2019, a copy of the Notice of
Commencement of Case was served electronically to those recipients authorized to receive a
notice of electronic filing by the Court or by first class mail, postage prepaid pursuant to
Federal Bankruptcy Rule 7004, to:

Scott W. Foley, Esquire
Shapiro Sher Guinot Sandler
250 West Pratt Street, 20th Fl.
Baltimore, MD 21201
swf@shapirosher.com
                                              Delmar Subs, Inc.
BurrKap                                       2108 Emmorton Park Road, Ste. 203
2108 Emmorton Park Road, Ste. 203             Edgewood, MD 21040
Edgewood, MD 21040
                                              BFZ Foods, Inc.
Building 6007 Subway, LLC                     2108 Emmorton Park Road, Ste. 203
2108 Emmorton Park Road, Ste. 203             Edgewood, MD 21040
Edgewood, MD 21040
                                       /s/ Marc R. Kivitz
                                       Marc R. Kivitz
